Citation Nr: 1438707	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  13-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the amount of $16,512.00.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to February 1946; he died in January 2009.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2013 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The overpayment of VA pension benefits in the amount of $16,512.00 was properly created, and was not the result of fraud, misrepresentation or bad faith on the part of the appellant; the appellant was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation; repayment of the debt would not deprive the appellant of the basic necessities of life; recovery of the overpayment would not defeat the purpose of the VA pension program; the failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the appellant; and the appellant has not relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA pension benefits in the amount of $16,512.00 have not been met.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has not alleged, nor does the evidence otherwise indicate, that the debt in question was not properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  She was awarded death pension benefits effective from April 2010.  In April 2012, she submitted an Eligibility Verification Report (EVR), but did not submit a VA Form 21-8416, Medical Expense Report.  

On July 10, 2012, VA sent the appellant a letter notifying her that VA needed her to confirm her expenses for 2011 by completing an enclosed Medical Expense Report.  The letter further stated that if VA did not receive the completed form within 60 days of the date of the letter, her benefits would be stopped or reduced effective January 1, 2011.  Moreover, the appellant was advised that the adjustment or termination of benefits would result in an overpayment of benefits, and that she would be responsible for the overpayment.  She was provided with suggestions for minimizing the potential overpayment.    

On September 25, 2012, VA sent the appellant another letter stating that since her countable income of $24,422.00 exceeded the maximum allowable income limit and VA did not receive the requested Medical Expense Report, her pension benefits would be terminated effective May 1, 2011.  The appellant was advised that an overpayment of benefits would result, and that she would be notified of the exact amount due at a later date.  

The appellant's award of VA pension benefits was accordingly terminated, creating an overpayment in the amount of $16,512.00.  In an October 2012 letter, VA informed her of the overpayment amount of $16,512.00. 

In January 2013, the appellant requested a waiver of recovery of the overpayment amount.  She contends that she does not have enough money after paying her expenses each month to repay the debt, that she is legally blind and deaf, and requires a caregiver to come to her home and assist her.  

Any indebtedness of a claimant can be waived only when the following factors are determined to exist: 1) the application for relief is filed in a timely manner; 2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 3) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963(a) (2013).  An application for waiver generally is timely if it is made within 180 days from the date of VA's notification to the payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  

Here, the appellant was notified of the overpayment indebtedness and she filed a timely request for waiver.  Moreover, there is no indication of fraud, misrepresentation, or bad faith on the part of the appellant.  Therefore, the Board's decision will be limited to the determination of whether waiver of recovery of an overpayment of benefits is warranted in this case on the basis of equity and good conscience.   

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2013).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor. Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults. Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship. Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment. Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a) (2013). 

For the reasons discussed below, the Board finds that repayment of the appellant's indebtedness would not violate principles of equity and good conscience. 

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the appellant, and not VA, was at fault in the creation of her indebtedness.  As noted above, VA sent the appellant a letter in July 2012 notifying her that benefits would be stopped or reduced if she did not submit the requested information within 60 days.  There is no indication or contention that the appellant did not receive the July 2012 letter.  The letter was sent to the appellant's correct address of record and not returned as undeliverable.  Moreover, the appellant submitted the requested form in November 2012, indicating she did receive the subsequent letters sent to her at the same address in September and October 2012.   

The July 2012 letter indicated that continued acceptance of benefits would create an overpayment for which the appellant would be responsible, yet the appellant continued to accept the full amount of pension benefits following receipt of that letter.  The appellant's action in continuing to accept VA pension benefits and failing to submit the requested information in a timely manner contributed to the creation of the overpayment.

The Board finds, therefore, that the continued acceptance of VA benefits and failure to submit the requested information in a timely manner following receipt of the July 2012 letter represents the greater degree of fault in balancing the actions between the appellant and VA. 

The Board finds that that repayment of the debt would not deprive the appellant of the basic necessities of life.  As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or her family of the basic necessities.  The appellant's November 2012 EVR indicates $24,411.00 in annual income as well as a bank account in the amount of $18,990.00.  The Medical Expense Report submitted the same month shows $8,373.98 in medical expenses in 2011.  An April 2013 Financial Status Report shows that she had a total monthly net income of $2,053.30, consisting of Social Security payments and retirement income, and total monthly expenses of $1,883.71, to include rent or mortgage payments, insurance payments, food, utilities, and medical expenses.  The report also indicated that she has over $95,000 in assets.  Although she requested a waiver, the appellant reported that she could pay $50.00 per month toward the overpayment.  

Given the appellant's income showing that her income exceeds her monthly expenses and statement that she could pay $50.00 per month toward the overpayment of VA benefits, the Board finds that the collection of the $16,512.00 debt would not deprive her of the basic necessities of life.  

In so finding, the Board acknowledges the appellant's contention that she has occasional unexpected expenses in addition to those she has listed; however, she has indicated that she has additional assets which could be used in emergency situations.   

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that there is nothing in the record to suggest that recovery of the overpayment would defeat the purpose of the VA pension program.  In that regard, the award and disbursement of death pension benefits was made to assist the appellant in meeting her financial needs after the loss of her husband, and the termination of this award was effectuated because her income exceeded the maximum allowable limit.  Thus, the recovery of the overpayment would not defeat the purpose of the VA pension program, as the evidence indicates the appellate has adequate income to cover her expenses.

Next, the Board finds that because the appellant was in receipt of VA pension benefits to which she was not entitled, she was unjustly enriched by the amount of the overpayment.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would, therefore, result in unjust enrichment of the appellant. 

Finally, the Board finds that there is no evidence showing that the appellant relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  Although she has indicated that she purchased a fence using her pension benefits, her income statements indicate she has cash assets in the amount of approximately $20,000.   

While the Board is sympathetic to the appellant's financial and medical situation, the facts of this case do not demonstrate that recovery of the overpayment would be against the principles of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965 (2013).  For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claim for a waiver of recovery of the overpayment of VA pension benefits in the amount of $16,512.00.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

In the present case, the only issue on appeal is that of entitlement to a waiver of overpayment of VA pension benefits.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA, with its expanded duties, is not applicable to cases involving requests for waiver of recovery of overpayments, pointing out that the statute applicable to such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws amended by the VCAA).  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA and its implementing regulations are not for application in this matter.


ORDER

Waiver of recovery of an overpayment of VA pension benefits in the amount of $16,512.00 is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


